t c memo united_states tax_court gary l larson et al petitioners v commissioner of internal revenue respondent docket nos filed date gary l larson and carolyn j larson pro sese david l zoss for respondent memorandum findings_of_fact and opinion haines judge these cases are before the court consolidated for purposes of trial briefing and opinion gary l larson mr larson and carolyn j larson mrs larson 1cases of the following petitioners are consolidated herewith carolyn j larson docket no and gary l larson docket no separately petitioned the court for redetermination of respondent’s determinations of the following deficiencies in federal_income_tax and accuracy-related_penalties gary l larson docket no year deficiency dollar_figure accuracy-related_penalty sec_6662 dollar_figure carolyn j larson docket no year deficiency dollar_figure big_number big_number accuracy-related_penalty sec_6662 dollar_figure big_number gary l larson docket no year deficiency dollar_figure big_number big_number accuracy-related_penalty sec_6662 dollar_figure big_number big_number the issues for decision after concessions are whether mr larson is entitled to deductions claimed on schedule c profit or loss from business for car and truck expenses computed using the optional standard mileage rate method for passenger vehicles greater than those respondent allowed whether mr larson is entitled to schedule c deductions for vehicle insurance expenses repairs and maintenance_expenses and vehicle leasing expenses relating to passenger and other business vehicles computed using the actual_expense_method whether mrs larson is entitled to expense deductions claimed on schedule e supplemental income and loss greater than those respondent allowed and whether petitioners are liable for accuracy- related penalties under sec_6662 for all purposes hereafter the years at issue shall refer to and findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the supplemental stipulation of facts together with attached exhibits are incorporated herein by this reference at the time petitioners filed their petitions they resided in minnesota petitioners are husband and wife during the years at issue mr larson was a manufacturer’s representative for several major vendors in that capacity he traveled throughout wisconsin minnesota north dakota south dakota and iowa mr larson conducted business under the name of e l power a sole_proprietorship mrs larson provided services to e l power a sec_2unless otherwise indicated all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure amounts are rounded to the nearest dollar an independent_contractor for which mr larson paid her commissions petitioners filed separate federal_income_tax returns for the years at issue mr larson prepared the returns for both himself and mrs larson mr larson did not have the returns reviewed by a certified_public_accountant before he filed them on date respondent sent mr larson a notice_of_deficiency for and on date respondent sent mrs larson a notice_of_deficiency for and on date respondent issued mr larson a notice_of_deficiency for respondent disallowed numerous business and personal deductions of petitioners because of lack of substantiation including all of mr larson’s car and truck expenses save for dollar_figure for dollar_figure for dollar_figure for and dollar_figure for on date petitioners filed separate amended returns for and petitioners filed timely petitions with this court and a trial was held on date in st paul minnesota petitioners conceded that they claimed a variety of deductions and expenses to which they were not entitled that mr larson 3mr larson conceded he claimed schedule c deductions for various items to which he was not entitled for each of the years at issue mr larson also conceded he incorrectly claimed real_estate_taxes on schedule a itemized_deductions and on forms continued incorrectly reported the gross_receipts of e l power in and and that mrs larson incorrectly reported her income from interest gross_receipts capital_gains and rents i optional standard mileage rate expenses during and january through date mr larson drove a land rover for business travel in date through mr larson drove a mercedes 300te for business travel during and mr larson used a cross country motorhome recreational vehicle rv for both business travel and personal travel when mr larson drove the rv for business travel he towed a passenger_vehicle either the land rover or a karmann ghia he owned for local use mr larson testified that he kept small hand-held mileage logs in his passenger vehicles in which he recorded his business trips and mileage each day but he did not produce them at the time of trial he further testified that at the end of the week he transferred the information in his hand-held mileage log to weekly rough charts but he likewise did not produce them at the time of trial mr larson further testified that he then continued expenses for business use of your home for and and incorrectly claimed schedule a deductions for medical_expenses exclusive of health insurance premiums for and mrs larson conceded she incorrectly claimed schedule c and schedule e deductions for each of the years at issue and claimed incorrect amounts of health expenses exclusive of health insurance premiums for each of the years at issue prepared monthly mileage logs from his weekly rough charts the monthly mileage logs were produced at the time of trial and contain the date destination business_purpose mileage and odometer readings of every business trip mr larson made within a given month petitioners never kept any type of mileage log relating to their use of the rv mr larson’s reported business miles for the years at issue vary depending on the respective source source monthly logs miles disclosed on original returns¹ miles used for deductions claimed² big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number ¹these business miles were reported on mr larson’s four returns at line of schedule c ²these business miles are extrapolated from the amounts of the business deductions mr larson claimed for the years at issue using the optional standard mileage rate for example in mr larson claimed a business deduction of dollar_figure for passenger_vehicle expenses using the optional standard mileage rate at a rate of dollar_figure5 per mile mr larson would have to have driven big_number miles to deduct this amount ii actual expenses a leasing expenses mrs larson held title to certain vehicles that she would lease to mr larson for use in the e l power business these included the land rover the rv and the mercedes vehicle leases between mrs larson and mr larson reflected the following date vehicle end date term sec_11 land rover rv rv rv mercede sec_12 dollar_figure x month sec_11 dollar_figure x 6_month sec_11 dollar_figure x 6_month sec_11 dollar_figure x 6_month sec_12 dollar_figure x months the vehicle leases provided that mr larson was responsible for providing casualty insurance coverage for the leased vehicles and that mrs larson was responsible for maintenance and repair costs for the leased vehicles during mr larson paid mrs larson at least dollar_figure on the land rover lease and at least dollar_figure on the rv lease during mr larson paid mrs larson at least dollar_figure on the land rover lease at least dollar_figure on the mercedes lease and at least dollar_figure on the rv lease during mr larson paid mrs larson at least dollar_figure on the mercedes lease and at least dollar_figure on the rv lease the record does not indicate that mr larson issued forms 1099-misc miscellaneous income to mrs larson or filed forms annual summary and transmittal of u s information returns with respondent regarding the commissions and vehicle lease payments he paid to mrs larson during or on his returns mr larson claimed deductions for vehicle lease expenses on schedule c in the following amounts deduction dollar_figure big_number big_number year on his amended returns mr larson claimed deductions for vehicle lease expenses on schedule c in the following amounts year deduction dollar_figure big_number big_number b vehicle insurance expenses during and mr larson incurred and paid vehicle insurance expenses of dollar_figure dollar_figure and dollar_figure respectively for the vehicles he used for business travel the record does not indicate the specific vehicles for which mr larson incurred and paid vehicle insurance expenses or the separate cost of the vehicle insurance for each insured vehicle on his returns mr larson claimed deductions for vehicle insurance expenses on schedule c in the following amounts year deduction dollar_figure big_number big_number c vehicle repair and maintenance_expenses on his return mr larson claimed a deduction of dollar_figure for repair and maintenance_expenses on schedule c the record does not indicate the specific vehicles for which mr larson incurred and paid repair and maintenance_expenses or the actual cost of such repairs iii mrs larson’s schedule e expenses on her amended returns mrs larson claimed various schedule e expenses after concessions mrs larson continues to claim schedule e expenses in the following amounts item motorhome land rover cleaning maintenance other interest ---- dollar_figure dollar_figure ---- item motorhome mercedes cleaning maintenance management fees other interest dollar_figure big_number dollar_figure ---- ---- item motorhome mercedes cleaning maintenance mortgage interest repairs dollar_figure big_number ---- dollar_figure petitioners produced no evidence at the time of trial to support these figures i mr larson’s automobile expenses opinion respondent determined that mr larson has failed to substantiate either his business mileage or his actual expenses in any of the years at issue respondent also determined that mr larson is barred from claiming actual expense deductions for the land rover and the mercedes because he deducted the costs of those vehicles by using the optional standard mileage rate for the reasons discussed below we disagree that mr larson failed to substantiate his business mileage for the years at issue deductions are a matter of legislative grace and the taxpayer must prove he is entitled to the deductions claimed rule a 292_us_435 sec_162 allows a taxpayer to deduct all ordinary and necessary expenses paid_or_incurred in carrying_on_a_trade_or_business pursuant to sec_274 however automobile expenses otherwise deductible as a business_expense will be disallowed in full unless the taxpayer satisfies strict substantiation requirements the taxpayer must substantiate the automobile expenses by adequate_records or other corroborating evidence of items such as the amount of the expense the time and place of the automobile’s use and the business_purpose of its use see 50_tc_823 affd per curiam 412_f2d_201 2d cir maher v commissioner tcmemo_2003_85 4petitioners do not argue that the burden_of_proof shifts to respondent pursuant to sec_7491 nor have they shown that the threshold requirements of sec_7491 have been met in any event we decide the issue on the basis of the preponderance of evidence on the record to satisfy the adequate_records requirement of sec_274 a taxpayer must maintain records and documentary_evidence that in combination are sufficient to establish each element of an expenditure or use sec_1_274-5t temporary income_tax regs fed reg date although a contemporaneous log is not required corroborative evidence to support a taxpayer’s reconstruction of the elements of the expenditure or use must have a high degree of probative value to elevate such statement to the level of credibility of a contemporaneous record sec_1_274-5t temporary income_tax regs fed reg date in the absence of adequate_records to substantiate each element of an expense a taxpayer may alternatively establish an element by his own statement whether written or oral containing specific information in detail as to such element and by other corroborative evidence sufficient to establish such element sec_1_274-5t temporary income_tax regs fed reg nov if a factual basis exists to do so the court may in another context approximate an allowable expense bearing heavily against the taxpayer who failed to maintain adequate_records 39_f2d_540 2d cir sec_1 5t a temporary income_tax regs fed reg date however sec_274 overrides the cohan_rule with respect to sec_280f listed_property and thus specifically precludes the court from allowing automobile expenses on the basis of any approximation or the taxpayer's uncorroborated testimony a optional standard mileage rate expenses in lieu of substantiating the actual amount of any expenditure relating to the business use of a passenger_automobile a taxpayer may use a standard mileage rate as established by the internal_revenue_service see sec_1 j income_tax regs the use of the standard mileage rate establishes only the amount deemed expended with respect to the business use of a passenger_automobile id the taxpayer must still establish the amount ie business mileage the time and the business_purpose of each use id mr larson has shown that he is entitled to more business miles than respondent conceded under the adequate_records requirement of sec_274 mr larson’s monthly mileage logs were exhaustively detailed although they were not themselves contemporaneous mr larson credibly testified that the logs were prepared from weekly charts which were in turn prepared from contemporaneous hand-held mileage logs sec_274 requires any record to be supported by documentary_evidence and a noncontemporaneous record to be supported by evidence with a high degree of probative value sec_1_274-5t temporary income_tax regs supra mr larson’s voluminous monthly mileage logs coupled with his highly probative testimony satisfy the substantiation requirements of sec_274 to the extent that the business miles reported in mr larson’s monthly mileage logs do not correlate with the miles disclosed on his returns we shall allow mr larson to claim the lesser_of the mileage shown on his returns the mileage used to calculate his deduction or the mileage substantiated by his monthly mileage logs as an automobile expense none of these figures deviate substantially from the highest figure reported in their respective years thus we shall permit mr larson to deduct optional standard mileage rate automobile expenses based on big_number business miles in big_number in big_number in and big_number in b actual expenses the vehicle expenses for which mr larson claims deductions using the actual_expense_method are not allowable for any of the years at issue first mr larson is entitled to only one deduction per year he chose to use the optional standard mileage rate to calculate his land rover and mercedes expenses and we have allowed him to deduct the cost of a substantial number of miles using that method this deduction is in lieu of an itemized list of expenses including leasing insurance and maintenance since mr larson chose the optional method he is not entitled to deduct these actual expenses see 60_tc_503 second mr larson has not substantiated his business_use_percentage for each of the vehicles he used each year under the actual_expense_method mr larson is entitled to deduct only that percentage of the expense he incurred and paid in respect of a particular vehicle that equals his business_use_percentage for that same vehicle sec_1_274-5t temporary income_tax regs fed reg date likewise mr larson has provided no evidence at all concerning the yearly business and personal mileage for the rv for the foregoing reasons we find that mr larson is not entitled to any deductions for leasing insurance and maintenance_expenses based on the actual_expense_method ii mrs larson’s schedule e expenses respondent alleges that mrs larson has failed to substantiate her various schedule e expenses we agree the record is devoid of any evidence that substantiates mrs larson’s schedule e expenses for which she still claims deductions thus mrs larson has not met her burden_of_proof with respect to her schedule e expenses see rule a accordingly we conclude that mrs larson is unable to deduct any schedule e expenses not already allowed by respondent iii accuracy-related_penalties respondent determined that petitioners are liable for accuracy-related_penalties under sec_6662 for each of the years at issue the accuracy-related_penalty applies to any underpayment_of_tax required to be shown on a return that is attributable to negligence or disregard of rules or regulations under sec_6662 negligence is defined as any failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code sec_6662 however sec_6664 provides that a penalty under sec_6662 will not be imposed on any portion of an underpayment if the taxpayer shows reasonable_cause for such portion of the underpayment and that the taxpayer acted in good_faith with respect to such portion reliance on the advice of a professional such as a certified_public_accountant may constitute a showing of reasonable_cause if under all the facts and circumstances such reliance is reasonable and the taxpayer acted in good_faith 170_f3d_1217 9th cir revg tcmemo_1997_29 802_f2d_365 9th cir affg in part and revg in part tcmemo_1984_264 sec_1_6664-4 c income_tax regs to prove reasonable_cause based on the receipt of professional advice a taxpayer must show that he reasonably relied in good_faith upon a qualified adviser after full disclosure of all necessary and relevant facts 857_f2d_1383 9th cir affg dister v commissioner tcmemo_1987_217 sec_1_6664-4 income_tax regs under sec_7491 the commissioner has the burden of production with respect to the taxpayer’s liability for the penalty provided by sec_6662 and must come forward with sufficient evidence to impose the penalty 116_tc_438 but once the commissioner meets that burden the taxpayer has the burden_of_proof concerning whether the commissioner’s determination to impose the penalty is correct allen v commissioner tcmemo_2005_118 applying these principles to the cases before us we conclude that respondent has met his burden of production under sec_6662 for each of the years and cases at issue respondent has demonstrated that mr larson incorrectly reported the receipts of e l power for and and incorrectly claimed schedule a and schedule c deductions for all of the years at issue mrs larson incorrectly reported her schedule c and e income for all of the years at issue and incorrectly claimed schedule c and e deductions each year mrs larson failed to maintain records to support her claimed schedule e expenses these facts indicate that petitioners in general failed to make a reasonable attempt to comply with the provisions of the internal_revenue_code however we find mr larson’s attempt to comply with the internal revenue code’s requirements regarding the substantiation of optional standard mileage rate expenses to be reasonable and made in good_faith see sec_6664 in the light of the fact that mr larson is not a sophisticated taxpayer the court is impressed with his attempt to comply with the substantiation requirements of sec_274 accordingly mr larson is not liable for the accuracy-related_penalty as it relates to adjustments to his optional standard mileage rate expenses petitioners are otherwise unable to show why respondent’s determination to impose the penalty is incorrect neither relied on the advice of a tax professional to prepare the returns nor have petitioners offered any reasonable_cause except as noted for their inability to substantiate their claimed deductions accordingly with the exception of those penalties attributable to adjustments to mr larson’s optional standard mileage expenses petitioners are liable for their respective accuracy- related penalties under sec_6662 5negligence includes a failure to keep adequate books_and_records or to substantiate items properly sec_1_6662-3 income_tax regs in reaching our holdings herein we have considered all arguments made and to the extent not mentioned above we find them to be moot irrelevant or without merit to reflect the foregoing decisions will be entered under rule in docket nos and
